TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 19, 2021



                                       NO. 03-20-00056-CV


                Rigan Naun Espinoza Valle and SEL Electric, Inc., Appellants

                                                  v.

     Hertz Electric, LLC; Philadelphia Indemnity Insurance Company; La Madrid
   Apartments, LLC; Joel Dennie; and Great American Insurance Company, Appellees




         APPEAL FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
          BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND KELLY
                  AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the judgment signed by the trial court on December 26, 2019. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the judgment. Therefore, the Court affirms the trial court’s judgment. Appellants shall pay all

costs relating to this appeal, both in this Court and in the court below.